Title: To James Madison from Charles Jared Ingersoll, 18 July 1814
From: Ingersoll, Charles Jared
To: Madison, James


        
          Dear Sir,
          Philadelphia 18. July 1814
        
        In the long debate which took place on the State of the Union during the last Session of Congress, which appeared to be a sort of ad libitum political disquisition, I said that it was the right & the interest of this country to assert and ma[i]ntain the principle that free ships make free goods, not as a point to wage war for per se, but as one which it behoved us never to lose sight of. I found, to my surprize, so much scepticism on this subject on the republican side of the house, besides the indiscriminate opposition on the other, that on my return home I determined to devote some otherwise unappropriated hours every day until Congress meets again, to its examination. Referring myself for the ⟨best⟩ guide to my undertaking to Mr Duponceau, who is certainly a most profound and accurate civilian, I was advised by him to study a short treatise published anonymously in 1780 at Amsterdam under the title of La liberté de la Navigation et du Commerce des Nations Neutres, pendant la Guerre, considerée selon le droit des Gens Universels, celui de l’Europe et les traités—which he recommended to me as an excellent work, sometime in your possession, and stamped with your decided approbation. I have, at short and easy sittings, translated nearly the whole of it, & count upon the satisfaction of carrying with me to Washington next winter a most decided testimonial of the correctness of my position. I remember with pleasure that I once heard you assert this principle, but in Congress, and in the Supreme Court, I am sorry to say, that it was almost freindless. Such is the influence of England! We read none but English books, adopt none but English ideas of law and politics, and may most innocently, but most unfortunately pledge our government to points,

which all nations are opposed to, on the supposition, impressed upon us from England, that they are acknowledged by all nations.
        Among other information obtained in the course of these enquiries I met with a very curious article in a work lent to me at Washington by Mr. Seruriér, written, at the instance of the late French government about the period of the expedition into Russia, entitled dés Progrés de la Puissance russe; for the purpose of communicating to you a translation from which performance I have taken the liberty to trouble you with this letter. The French Count and the King of Prussia had enjoyed the credit of originating the armed neutrality of 80. But if the account in question be worthy of credit that celebrated event in international and maritime relations is ascribable to neither of those sources nor to the wisdom or magnanimity of the Empress Catharine’s administration, but to her vanity and ambition fortuitously directed, by momentary causes, to this great assertion of rights which are in themselves unquestionable, if the law of nations be really the law of nature applied to independent nations, and whether unquestionable or not as rights, at all events most unquestionably agreable to the permanent interests of all maritime states, except Great Britain. At sea Russia, France and Spain are small powers, however formidable they may be as continental powers, and it is, I think, most undoubtedly the interest of all the smaller navigating states to fix permanent limits to the encroachments of the larger. For the accomplishment of this end I perceive but two means—1. the maintainance of large navies—or 2. the establishment of the freedom of the seas—and as perhaps the second can be attained only thro the agency of the first, it seems at last to resolve itself into that.
        But my object was not to intrude upon you with a dissertation, tho I know of no one to whom I might venture with more propriety to address myself, as I am sure none understand more thoroughly or feel more liberally the noble principles of maritime justice for which we are now contending—but merely to enclose the article which I have mentioned. It may serve at least to amuse you, and perhaps may be turned to some better account. It appears to me to afford a new view of the origin of that interposition on the part of Russia, which is now so continually a subject of American consideration. I beg leave, Sir, to ask the favor of your sending it to Mr. Rush, whenever you have made any such use of it as you may think proper. I can receive it from him when I go to Washington. With the most sincere respect your faithful and obedient servant
        
          C. J. Ingersoll
        
      